Name: Council Regulation (EEC) No 2076/88 of 11 July 1988 amending Regulation (EEC) No 1022/88 with regard to certain electronic typewriters assembled in the Community by Canon Bretagne SA
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 183/ 114. 7. 88 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2076/88 of 11 July 1988 amending Regulation (EEC) No 1022/88 with regard to certain electronic typewriters assembled in the Community by Canon Bretagne SA extension by Regulation (EEC) No 1022/88 of the anti-dumping duty to typewriters assembled in the Community. The undertaking also gave satisfactory assurances regarding the future sourcing of parts and materials and other aspects of Canon Bretagne's assembly operation in the Community. (3) The Commission, after consultation, has decided to accept this undertaking. (4) Under these circumstances, Regulation (EEC) No 1022/88 should be amended to the extent to which it concerns Canon Bretagne, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European ' Economic Community ('), as amended by Regulation (EEC) No 1761 /87 (2), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : Procedure HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1022/88 is hereby replaced by the following : Article 1 1 . The definitive anti-dumping duty imposed by Regulation (EEC) No 1698/85 on imports of electronic typewriters, whether or not incorporating calculating mechanisms, originating in Japan, is hereby also imposed on electronic typewriters, whether or not incorporating calculating mechanisms, falling within CN codes 8469 10 00, ex 8469 21 00 and ex 8469 29 00 , introduced into the commerce of the Community after having been assembled in the Community by Silver Reed (UK) or Sharp (UK). ( 1 ) The Council, by Regulation (EEC) No 1022/88 (3), extended the anti-dumping duty imposed by Regulation (EEC) No 1698/85 (4) to certain electronic typewriters assembled in the Community by Canon Bretagne (F), Kyushu Matsushita (UK), Sharp (UK) and Silver Reed (UK). Kyushu Matsushita subsequently offered an undertaking which was accepted by Commission Decision 88/300/EEC 0 ; Regulation (EEC) No 1022/88 was amended accordingly by Council Regulation (EEC) No 1329/88 (*). (2) In April 1988 Canon Bretagne offered a price undertaking. The Commission verified, at the premises of the company concerned, that the undertaking removed the conditions justifying the 2. The rate of duty shall be as set out below per unit assembled by the company concerned :  Sharp (UK): 21,82 ECU  Silver Reed (UK) : 56,14 ECU.' (') OJ No L 201 , 30. 7. 1984, p. 1 . 0 OJ No L 167, 26. 6 . 1987, p. 9 . 0 OJ No L 101 , 20. 4. 1988, p . 4. 0 OJ No L 163, 22. 6 . 1985, p . 1 . 0 OJ No L 128, 21 . 5. 1988, p. 39 . /61 T No T 1"&gt;1 1*7 C 1988 « 11 Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. 14. 7. 88No L 183/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Council The President P. ROUMELIOTIS